10-1347-cv
Jaeger v. Cellco Partnership et al.


                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1.1 AND
FEDERAL RULE OF APPELLATE PROCEDURE 32.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 7th day of December, two thousand and ten.

Present:    AMALYA L. KEARSE,
            JOHN M. WALKER, JR.,
            ROSEMARY S. POOLER,
                  Circuit Judges.
_____________________________________________________

DINA JAEGER,
                                                    Plaintiff-Appellant,
                    -v.-                                                        10-1347-cv

CELLCO PARTNERSHIP, d/b/a VERIZON WIRELESS,
CONNECTICUT SITING COUNCIL,
                                 Defendants-Appellees.


For Appellant:                 Whitney North Seymour, Jr., New York, NY; Gabriel North Seymour,
                               Falls Village, CT, for Dina Jaeger.

For Appellee:                  Joshua S. Turner, Andrew G. McBride, Brendan J. Morrissey, Wiley Rein
                               LLP, Washington, DC; Bradford S. Babbitt, Robinson & Cole LLP,
                               Hartford, CT, for Cellco Partnership.

                               Robert L. Marconi, Assistant Attorney General of Connecticut, New
                               Britain, CT, for Connecticut Siting Council.
       Appeal from the United States District Court for the District of Connecticut (Underhill,
J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said district court be and hereby is AFFIRMED.

         Dina Jaeger appeals from the district court’s judgment granting Defendants’ motions to
dismiss all six claims in Jaeger’s complaint. Jaeger’s complaint alleged, inter alia, violations of
the International Migratory Bird Treaty, the Migratory Bird Treaty Act, the Bald and Golden
Eagle Protection Act, and the Telecommunications Act (“TCA”), resulting from the grant by the
Connecticut Siting Council (“Council”) of a Certificate of Environmental Compatibility and
Public Need for the Construction, Maintenance and Operation of a personal wireless service
facility to Cellco Partnership (“Cellco”). Jaeger principally requested injunctive and declaratory
relief. We assume the parties’ familiarity with the underlying facts, procedural history, and
issues presented on appeal.

        We review a district court’s grant of a motion to dismiss de novo, accepting all factual
allegations in the complaint as true, and drawing all reasonable inferences in the plaintiff’s favor.
See Goldstein v. Pataki, 516 F.3d 50, 56 (2d Cir. 2008).

        Having conducted a de novo review of the record in light of the controlling substantive
principles, we affirm the district court’s dismissal of the first five claims in Jaeger’s complaint
for substantially the same reasons stated by the district court.

        With respect to the sixth claim in Jaeger’s complaint, we hold that Jaeger lacks standing
to sue for a declaratory judgment that the funding scheme of the Council, as set forth in Section
16-50v of the General Statutes of Connecticut, violates due process. Jaeger fails to allege any
redressable injury that is “fairly traceable” to conduct by either defendant. Allen v. Wright, 468
U.S. 737, 751 (1984). Courts are barred by the TCA from ordering the Council to deny Cellco’s
siting application on the grounds asserted by Jaeger.

        We have considered Jaeger’s remaining arguments and find them to be without merit.
For the foregoing reasons, the judgment of the district court is AFFIRMED. Jaeger’s renewed
motion to strike irrelevant matter is DENIED in its entirety.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                  2